Case 5:21-cr-50012-TLB Document1 Filed 04/28/21 Page 1 of 2 PagelID #: 1

 

US DISTRICT COURT
WESTERN DIST ARKANSAS
FILED
IN THE UNITED STATES DISTRICT COURT 0001
WESTERN DISTRICT OF ARKANSAS APR 28
FAYETTEVILLE DIVISION
B
y Deputy Clerk
UNITED STATES OF AMERICA )
)
v. No. 2:91 CLS Od1a -O0\
) 18 U.S.C. § 1708
CLEON L. HARRIS )
)
INDICTMENT
The Grand Jury Charges:
COUNT ONE

On or about February 14, 2019, in the Western District of Arkansas, Fayetteville
Division, the defendant, CLEON L. HARRIS, did unlawfully have in his possession mail
and/or contents of mail which had been stolen, taken, and abstracted from mail which had been
placed in authorized depositories for mail matter at various locations in Springdale, Arkansas,
knowing said items to have been stolen.

All in violation of Title 18, U.S.C. § 1708.

COUNT TWO

On or about February 11, 2019, in the Western District of Arkansas, Fayetteville
Division, the defendant, CLEON L. HARRIS, did steal and take from and out of a mail box, an
authorized depository for mail matter, located at a residence in Springdale, Arkansas, the tax

return of S.B.

All in violation of Title 18, U.S.C. § 1708.

Page 1 of 2
Case 5:21-cr-50012-TLB Document1 Filed 04/28/21 Page 2 of 2 PagelD #: 2

A True Bill. DAVID CLAY FOWLKES
UNITED STATES ATTORNEY

/s/ Grand Jury Foreperson

Grand Jury Foreperson Auden 2 tn

By: Sydnéy L. Butlet
Assistant U.S. Attorney
Arkansas Bar No. 2012238
414 Parker Avenue

Fort Smith, AR 72901
(479) 783-5125
Sydney.L.Butler@usdoj.gov

Page 2 of 2
